DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3, 11, and 15 are objected to because of the following informalities: The following changes should be made to improve claim language clarity:
On line 2 of claim 3, “runs” should be changed to --extends--.
On line 4 of claim 11, delete “height”.
On lines 6-7 of claim 15, change “an inductive filtering device according to claim 1” to --the inductive
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the reluctance" in line 3. There is insufficient antecedent basis for this limitation in the claim. Further in claims 11-13, it is unclear to the Examiner as to what the Applicant intends to recite by the term “in question”, thus the claims are deemed vague and indefinite. The Examiner suggests removing the phrase to improve claim language clarity and to overcome the 112 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine US 2008/0037298, as cited by the Applicant in view of Igarashi US 2018/0261381.
As per claims 1, 3, 5, and 9, Lafontaine discloses in Figs. 1-3 an inductive filtering device (e.g. common-mode inductor Lf) comprising:
as per claim 1, a plurality of grounded electrical conductors (e.g. three phase voltage conductors L1-L3), each intended to carry a different voltage, and at least two toric magnetic cores (e.g. tori T1 and T2), each formed around a central void (Each of the tori T1 and T2 have a central void therein.), the electrical conductors being wound together around both magnetic cores by passing through the central voids of both magnetic cores (As shown in Figs. 2-3 (which only shows conductors L1 and L2 for simplicity as stated in Paragraph 29), the conductors are wound around each torus by passing through the central voids therein.), wherein the toric magnetic cores are formed in different materials (Paragraph 30; The torus T1 is formed from a first material and torus T2 is formed a second different material.);
as per claim 3, wherein each of the central voids extends along an axis (e.g. vertical axis), the axes being coincident (Each torus T1 and T2 shares a same vertical axis, thus the axes are necessarily “coincident”.); and
as per claim 9, wherein the magnetic cores exhibit tubular shapes (A torus is a donut or “tubular” like shape.).
However, Lafontaine does not disclose the two magnetic cores having different magnetic lengths; and the material of the magnetic core having the shortest magnetic length exhibiting a maximum relative magnetic permeability lower than or equal to 3000 and lower than that of the material of the magnetic core having the longest magnetic length.
Lafontaine further discloses that various structures of the inductor Lf in Figs. 2-3 are possible, such as for example the tori T1 and T2 having different sizes (i.e. dimensions) such that one torus is inserted into the central void of the other torus (Paragraph 33 of Lafontaine). Lafontaine further discloses that the second material may be ferrite (Paragraph 35 of Lafontaine). Igarashi exemplarily discloses in Fig. 1a a common mode inductor 1 comprising a core 3 made of ferrite which has a magnetic permeability of 1000 (Paragraphs 107-108 of Igarashi). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic ferrite material of the torus T2 of Lafontaine with the specific ferrite of Igarashi as being an obvious art substitution of equivalence.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, the two magnetic cores having different magnetic lengths (In the resultant circuit, a size of each of the tori is different thus necessarily having different magnetic lengths.); the material of the magnetic core having the shortest magnetic length exhibiting a maximum relative magnetic permeability lower than or equal to 3000 (i.e. ferrite material which has a permeability of 1000) and lower than that of the material of the magnetic core having the longest magnetic length (Paragraph 34 of Lafontaine; A magnetic permeability of the first material of torus T1 is 50000 or higher.); and as per claim 5, wherein one of the two magnetic cores is arranged inside the central void of the other magnetic core (In the resultant circuit, one torus is inserted into the central void of the other torus as stated above.).
Allowable Subject Matter
Claims 2, 4, 6-8, 10, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843